Exhibit 10.1(bg)

 

SECOND AMENDMENT

SAUER-SUNDSTRAND LASALLE FACTORY

EMPLOYEE SAVINGS PLAN

(As Amended and Restated as of January 1, 1998)

 

WHEREAS, the Company maintains the Sauer-Sundstrand LaSalle Factory Employee
Savings Plan (As Amended and Restated as of January 1, 1998) (the “Plan”); and

 

WHEREAS, the Company desires to amend the Plan to (1) bring the Plan into
compliance with the requirements of the Small Business Job Protection Act of
1996, and the Taxpayer Relief Act of 1997; (2) add a Company stock fund as an
investment option for its eligible employees, and (3) make certain other changes
with respect to applicable interest rates on plan loans.

 

NOW THEREFORE, BE IT RESOLVED, that pursuant to the amending power reserved to
this Company by Section 14.1, the Plan be, and it hereby is, amended, effective
as of the dates set forth below, in the following respects:

 

1.             Section 1.18 is amended, effective as of January 1, 2000, to read
as follows:

 

“1.18       A ‘Fund’ shall mean any of the funds in which Plan assets may be
invested as described in Section 8.2.”

 

2.             Section 6.3(f)(ii) is amended, effective as of January 1, 1998,
to read as follows:

 

“A Participant’s ‘Compensation’ shall include that Participant’s wages,
salaries, fees for professional services and other amounts received for personal
services actually rendered in the course of employment with the Employer
(including, but not limited to, commissions paid to salesman, compensation for
services on the basis of a percentage of profits, tips, and bonuses), and all
Compensation actually paid or made available to the Participant for an entire
Limitation Year, including elective deferrals (as defined in Code Section
402(g)(3)), and any amounts that would have been received as cash, but for an
election to receive benefits under a cafeteria plan satisfying Code Section
125.  Compensation shall exclude any other items or amounts paid to or for the
benefit of the Participant.”

 

3.             Sections 6.5(a) and 6.6(a) are amended, effective as of January
1, 1997, by adding the following at the end of the respective subsections:

 

“Notwithstanding the foregoing, for Plan Years commencing on and after January
1, 1997 through the end of the remedial amendment period as described in Notice
97-41, and modified by any subsequent Internal Revenue Service publication, the
ADP for the Nonhighly Compensated Employee Group may be determined on the basis
of data from the current Plan Year.”

 

 

--------------------------------------------------------------------------------


 

4.             Section 6.5(d)(ii) is amended, effective as of January 1, 1997,
to read as follows:

 

“(ii)                            Distribution of Excess Contributions (and any
income allocable thereto) to the appropriate Highly Compensated Employees.  Such
distribution shall be determined and made as follows:  First, the total dollar
amount of excess contributions for each affected Highly Compensated Employee
shall be determined.  Second, such dollar amounts shall be aggregated for all
affected Highly Compensated Employees.  Third, the Highly Compensated Employee
with the highest dollar amount in Participant Contributions shall be reduced by
an amount necessary for such Highly Compensated Employee’s Participant
Contributions to equal that of the Highly Compensated Employee with the next
highest dollar amount in Participant Contributions.  Such reduction is then
distributed to the Highly Compensated Employee with the highest dollar amount. 
However, if a lesser reduction, when added to the total dollar amount already
distributed under the foregoing, would equal the total excess contributions, the
lesser amount shall be distributed.  If Excess Contributions remain, the
foregoing procedures are repeated until the excess contributions are
distributed.”

 

5.             Section 6.6(d)(ii) is amended, effective as of January 1, 1997,
to read as follows:

 

“(ii)                            Distribution of any vested Excess Aggregate
Contributions (and any income allocable thereto) to the appropriate Highly
Compensated Employees.  Distribution of vested Excess Aggregate Contributions
shall be made in accordance with the procedures for distributing Excess
Contributions as set forth above in Section 6.5(d)(ii); or”

 

6.             Section 7.1 of the Plan is amended, effective as of January 1,
2000, to read as follows:

 

“7.1         Deposit of Employer and Matching Contributions.  Upon receipt of
Employer or Matching Contributions, the Trustee shall deposit within 14 business
days such Contributions in accordance with the investment election of each
Participant with respect to such  Participant’s Participant Contributions.  If
no such election is received by the Trustee, such Contributions shall be
invested in the Default Fund (as defined in Section 8.2(b)).”

 

7.             Section 7.3 is amended, effective as of August 31, 1998 to read
as follows:

 

“7.3         Investment Election for Participant Contributions at Time of
Initial Participation.  Each Participant in Participant Contributions shall,
upon electing to become a Participant under the Plan pursuant to Section 3.2 and
on a form suitable to the Plan Administrator, make an election as to the manner
in which Participant Contributions

 

2

--------------------------------------------------------------------------------


 

made by the Employer on his behalf are to be invested by the Trustee.  A
Participant’s investment election shall specify the percentage of his
Participant Contributions to be invested in one or more of the Funds described
in Section 8.2.  Unless changed by a Participant under Section 7.4, the
investment election initially made by a Participant shall remain in effect until
he ceases to be a Participant under the Plan.”

 

9.             Section 8.2 is amended, in its entirety, effective as of January
1, 2000, to read as follows:

 

“8.2         Establishment of Funds. The Trustee, at the direction of the Plan
Administrator, shall establish the following no-load investment Funds under the
Trust Agreement:

 

(i)            IRT Stable Value Fund;

(ii)           INVESCO Select Income Fund;

(iii)          INVESCO Total Return Fund;

(iv)          Fidelity Equity Income Fund;

(v)           IRT 500 Index Fund;

(vi)          AIM Blue Chip Fund;

(vii)         INVESCO Small Company Value Fund; and

(viii)        IRT International Equity Fund

(ix)           The Transamerica Life Insurance Fund.

 

Notwithstanding the foregoing, effective January 1, 2000, the following
provisions shall apply:

 

(a)                                  The Plan Administrator may direct the
Trustee to add, change or eliminate from time to time one or more investment
funds, without an amendment to the Plan and upon such terms and conditions as it
deems appropriate.  Notwithstanding the foregoing, the Plan Administrator shall
direct the Trustee, in accordance with Section 404(c) of ERISA, to make
available at all times at least three separate investment alternatives each of
which is diversified and which have materially different risk and return
characteristics.  The investment alternatives in the aggregate shall enable each
Participant by choosing among them to achieve a portfolio with aggregate risk
and return characteristics at any point within a range normally appropriate for
the Participant, and which in the aggregate tend to minimize through
diversification the overall risk of the Participant’s portfolio.  The Plan
intends to constitute a plan described in Section 404(c) of ERISA, such that to
the extent permitted by law the fiduciaries of the Plan shall be relieved of
liability for any losses that are the direct and necessary result of the

 

3

--------------------------------------------------------------------------------


 

                                                investment instructions given by
Participants and Beneficiaries under the Plan.

 

(b)                                 Notwithstanding the foregoing, the
Investment Funds shall, at all times, include: (i) a Fund used for the
investment of Employer Matching Contributions and Participant Contributions for
which no investment election is provided, which Fund is designed to preserve
capital and provide fixed income until an investment election is made (‘Default
Fund’); (ii) a ‘Life Insurance Fund’ for the purpose of purchasing life
insurance under Article 8A; and, (iii) a Company Stock Fund, which is designed
to permit Participants to invest in shares of common stock of Sauer Inc., the
parent company of the Company (‘Company Stock’).”

 

10.           Section 8.3 is added, effective as of January 1, 2000, to read as
follows, and the remaining sections of Article 8 are renumbered accordingly:

 

“8.3         Company Stock Fund.  The provisions of this Section 8.3 set forth
special rules governing the investment of Participant Contributions into the
Company Stock Fund.

 

(a)                                  Investments in Company Stock Fund. 
Participants may elect to invest a portion of their Participant Contributions in
the Company Stock Fund.  The maximum amount permitted to be invested shall be
30% of a Participant’s Account balances, determined at the time the amount is
transferred to, or deposited in, the Company Stock Fund.  The Company shall have
the right (i) to pay from amounts transferred to or deposited in the Company
Stock Fund any brokerage fees and expenses associated with such transfer and
acquisition of Company Stock, and (ii) to pay from the Participant’s Accounts
any brokerage fees and expenses associated with the conversion of such units to
any other Investment Fund and/or cash.

 

(b)                                 Voting Rights.  Participants with
Contributions invested in Company stock shall be entitled to vote the shares
allocated to the Participant’s Account.  Within a reasonable time prior to each
annual or special meeting of the shareholders of the Sauer Inc., the Company
shall send to each Participant a copy of the proxy soliciting material
(including an annual report) for the meeting, together with a form requesting
instructions to the Trustee on how to vote the proportional number of shares of
Company Stock (and any fractional share thereof) attributable to the
Participant’s interest in the Company Stock Fund.  Upon receipt of such

 

4

--------------------------------------------------------------------------------


 

                                                instruction, the Trustee shall
vote such shares to the extent possible to reflect such Participants
instructions.  If the Trustee does not receive voting instructions from a
Participant, the Trustee shall vote the Company Stock attributable to each
Participant’s interest in the same proportion as the Trustee votes the shares of
Company Stock which are attributable to Participants’ interests in the Company
Stock Fund of which the Trustee received voting instructions.

 

Notwithstanding any provision of the Plan to the contrary, if a tender or
exchange offer is made for a majority of the outstanding shares of Company
Stock, a Participant shall direct the Trustee as to the disposition of the
proportional number of shares of Company Stock attributable to his interest in
the Company Stock Fund.  If a Participant does not direct the Trustee as to the
disposition of the Company Stock attributable to his Company Stock Fund with the
time specified, such Participant shall be deemed to have timely instructed the
Trustee not to tender or exchange such shares of Company Stock.

 

Information relating to the purchase, holding and sale of Company Stock and the
exercise of shareholder rights with respect to such Company Stock by
Participants shall be maintained in accordance with procedures designed by the
Trustee to safeguard the confidentiality of such actions by the Participant,
except to the extent necessary to comply with federal or state laws.

 

(c)                                  Compliance with Federal Securities Laws. 
The Company reserves the right to file with the Securities Exchange Commission
(the ‘SEC’)a Registration Statement on Form S-8 in connection with registration
of the shares of common stock of Sauer Inc. and the participation interests to
be offered and sold to the Plan.

 

Notwithstanding any provision of this Section to the contrary, if a Participant
is a person subject to Section 16 of the Securities and Exchange Act of 1934
(‘Section 16’) as of January 1, 2000, such Participant shall not be permitted to
invest his Participant Contributions in the Company Stock Fund until such time
as he is no longer subject to Section 16.  If a Participant is not subject to
Section 16 as of January 1, 2000, but later becomes subject to Section 16, he
shall not be permitted, as of the date he becomes subject to such Section, to
invest future Participant Contributions in the Company Stock Fund.  With respect
to investments already

 

5

--------------------------------------------------------------------------------


 

made in the Company Stock Fund, such Participant shall, at his option, make an
election to transfer out of the Common Stock Fund; provided that such transfer
is made at least six months after any investment election into the Common Stock
Fund, or purchase of Company stock under any other plan maintained by the
Company.”

 

11.           Article VIII-A and Sections 7.4, 10.1, and 12.4 are amended,
effective as of January  1, 2000, by substituting “Life Insurance Fund” for
“Transamerica Life Insurance Fund” wherever the latter appears, and by
substituting “Default Fund” for “Norwest Stable Return Fund” wherever the latter
appears.

 

12.           Section 9.3 is amended, effective as of August 31, 1998, to read
as follows:

 

“9.3         Interest Rate.  The interest rate to be paid by an Active
Participant on a new loan shall be the prime lending rate published by the Wall
Street Journal on the first business day of the month preceding the month in
which the application for the loan is received by the Plan Administrator, plus
1-1/2 percentage points.”

 

13.           Section 12.4(f) is added, effective as of January 1, 2000, to read
as follows:

 

“(f)                              In-Kind Distributions.  A Participant may
elect to receive amounts distributed from his Account invested in the Company
Stock Fund in whole shares of Company Stock, with any fractional shares paid in
cash.  Such election and the method of transfer of the shares shall be in such
form and manner as is established by the Plan Administrator.”

 

14.           Section 12.8(c) is amended, effective as of January 1, 1997, to
read as follows:

 

“(c)                            In no event shall distribution with respect to a
Participant commence later than:

 

(i)                                     for a Participant who is not a five
percent (5%) owner (as described in Code Section 416(i)), the later of (1) the
April 1 of the calendar year next following the calendar year in which the
Participant attains age 70½, or (2) the April 1 of the calendar year in which
the Participant terminates employment; and

 

(ii)                                  for a Participant who is a five percent
(5%) owner, the  calendar year following the calendar year in which the
Participant attains age 70½, or such other date as may be prescribed by
applicable laws or regulations.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if a Participant who is not a five percent (5%)
owner attains age 70½ on or after January 1, 1996 and before January 1, 1999,
and is still employed by the Employer on April 1 of the calendar year following
the year in which he attained age 70½, such Participant may elect to commence
distribution effective as of April 1 of the calendar year following the calendar
year in which he attained age 70½ or to delay commencement of distribution until
the Participant terminates employment.”

 

Dated this 6th day of December, 1999 at Ames, Iowa.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ RONALD C. HANSON

 

 

 

 

 

 

 

 

 

Ronald C. Hanson

 

 

 

 

 

 

 

 

 

Director of Human Resources

 

 

 

 